DETAILED CORRESPONDENCE

This action is in response to the filing of the Amendments on 04/21/2022.  Claims 2, 3, 14, 15, 25 and 26 are cancelled. 


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments,  filed 04/21/2022 with respect to wherein one or more of the plurality of planar layers has a data point resolution that is lower than a data point resolution of a corresponding plane of the three-dimensional environmental data have been fully considered and are persuasive.  Therefore, the rejection on 12/22/2021 has been withdrawn, and a Notice of Allowance is issued below. 





Allowable Subject Matter
Claims 1, 4 – 13, 16 – 24 and 27 – 30 are allowed.
The following is an examiner's statement of reasons for allowance:
	 Independent claims 1, 13 and 24 are patentable, as none of the prior art on the record, such as Park or iRobot,  teach either in combination or by itself all the limitations of the independent claims.





Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE LAROSE whose telephone number is 313-446-4856. The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.

/RENEE LAROSE/ 
Examiner, Art Unit 3664
	
	
	/ABBY Y LIN/            Supervisory Patent Examiner, Art Unit 3664